Continuation of 12:
 	Applicant argues “…When the terminal receives the RNTI, the terminal directly transmits data to the base station, namely, the base station does not confirm in advance whether the terminal can perform reception, and the terminal does not reply to the base station whether the terminal can perform reception.
The terminal taught by Zhang cannot determine that the terminal without
entering the RRC connection state, based on the received RNTI carried in the
paging message, directly receive the downlink data packets. Instead, the terminal
taught by Zhang can receive downlink data packets without establishing an RRC
connection, only after receiving resources scheduled by the PDCCH
scrambled by the RNTI.
 	That is, the terminal in D1 cannot send a reply message to the base station about
whether the terminal can perform data reception without state transition because
the base station sends the paging message carrying the RNTI for scheduling
resources to the terminal. Upon receiving the paging message carrying the RNTI,
the terminal in D1 does not know that the terminal can receive downlink data
directly without entering the RRC connection state. Therefore, before receiving
the downlink data, the terminal does not know that the terminal can receive the downlink data without establishing the RRC connection…
Thus, based on the scheme to be implemented by D1, the terminal in D1 does not need to send a reply message, and the base station allocates resources to the terminal directly without waiting for a reply from the terminal.”
 	Examiner respectfully disagrees and submits that prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” (MPEP 2141).
 	In this case, Zhang teaches the eNB may send the paging message to the user equipment upon determining from data transmission characteristic information carried in the paging message sent from the core network device that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection (¶ [0051]-¶ [0053], the eNB may send the scheduling RNTI to the user equipment by sending a paging message carrying a dedicated preamble to the user equipment. The eNB receives a message 1 for requesting a random access sent from the user equipment, where the message 1 carries the dedicated preamble. ¶ [0066], the eNB may send the paging message to the user equipment upon determining from data transmission characteristic information carried in the paging message sent from the core network device that the current data transmission needs to be performed in a data transmission mode without establishing an RRC connection. ¶ [0097], fig. 5A,  ¶ [0105] Step 8: The eNB transmits the downlink small data) and the user equipment may be a user equipment without an RRC connection (i.e., in idle status) with the network side (¶ [0067]). Where it is obvious that the UE in idle status is capable of receiving data without transitioning to the RRC connection mode. The terminal (in idle status) transmits the reply information indicating that the terminal is capable of receiving downlink data packets transmitted by the network side device (figs. 5A, 5B, ¶ [0051], ¶ [0053], ¶ [0072]-¶ [0075], ¶ [0098], the eNB pages the user equipment by a paging message carrying a dedicated preamble, ¶ [0099], where the UE transmits reply information (Msg1), carrying the dedicated preamble, corresponding to the data transmission indication to the network side. In other words, the terminal (in idle status) decides whether to perform operations based on data transmission indication and transmits a reply (Msg1 using the dedicated preamble)). The terminal (in idle status) receives the downlink data packets transmitted by the network side device; wherein the downlink data packets are transmitted by the network side device according to the reply information (figs. 5A, 5B, ¶ [0072]-¶ [0075], ¶ [0098]-¶ [0105], Step 8: The eNB transmits the downlink small data. ¶ [0120], ¶ [0135]- ¶ [0137]). 
	Further, it is well known in the art to receive, at the terminal, data based on terminal capability information transmitted from the terminal to the eNB.
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to indicate, in the paging message, to the terminal whether to perform state transition before receiving downlink data packets and the reply information to indicate that the terminal is capable of receiving downlink data packets transmitted by the network side device without the state transition of the terminal, and to receive, at the terminal, the downlink data packets transmitted by the network side device in a case that the indication exists in the paging message in the system of Zhang to further enhance industrial applicability. 
	Therefore, Zhang render obvious the claims.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477